Citation Nr: 0126580	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  01-08 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance of another 
person, or on account of being housebound.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from June 1968 to May 1972.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied entitlement to SMC.  The veteran 
timely disagreed with that decision, and, after a statement 
of the case was issued in August 2001, the veteran submitted 
a timely substantive appeal later that month.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim addressed in this decision has been obtained.

2.  The veteran has been awarded service connection for one 
disability, post-traumatic stress disorder (PTSD), which is 
evaluated as totally and permanently disabling.

3.  The veteran requires regular assistance in most aspects 
of daily living, principally with respect to personal 
hygiene, bathing, shaving, dressing, and attending to the 
wants of nature, and assistance with cooking, as a result of 
back and knee disorders for which service connection is not 
in effect, but the veteran is able to move about in his 
neighborhood in his electric scooter without assistance; the 
veteran also requires supervision for compliance with his 
medication regimen because of impairment due to PTSD.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person or based on housebound status have not been 
met.  38 U.S.C.A. §§ 1110, 1114, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.350, 3.352 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a claim submitted in May 2000, the veteran seeks special 
monthly compensation based on his need for aid and 
attendance, or, alternatively, based on housebound status.  
The law permits an increased rate of compensation, called 
special monthly compensation (SMC), to veterans who are in 
need of regular aid and attendance or who are permanently 
housebound.  38 U.S.C. § 1114; 38 C.F.R. § 3.350 (2001).

In order to qualify for special monthly compensation based on 
the regular need for aid and attendance of another person, a 
veteran must satisfy the requirements in 38 C.F.R. 
§ 3.352(a), which provides that factors to be accorded 
consideration in determining the need for regular aid and 
attendance include inability of claimant to dress or undress 
himself (herself), or to keep himself (herself) ordinarily 
clean and presentable; inability of claimant to feed himself 
(herself) through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from hazards or dangers incident to his or her daily 
environment.

The regulation does not require that all of the factors of 
disability enumerated be found to exist before a favorable 
rating may be made.  Rather, the particular personal 
functions which the veteran is unable to perform must be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that it is mandatory that VA consider the factors 
under 38 C.F.R. § 3.352(a); at least one of those factors 
must be present.  Turco v. Brown, 9 Vet. App. 225 (1996).  

If a veteran is not in need of regular aid and attendance, 
SMC is authorized if the veteran has a single disability 
rated as 100 percent disabling and additional disabilities 
independently ratable at 60 percent or more under VA's 
Schedule for Rating Disabilities, or is authorized if the 
veteran is "permanently housebound" by reason of service-
connected disabilities.  38 U.S.C.A. § 1114(s).  The 
"permanently housebound" requirement is met when the veteran 
is substantially confined to his or her dwelling and the 
immediate premises.  See 38 C.F.R. § 3.351(d).

Factual Background

By a rating decision issued in September 1995, the veteran, 
who served a year in Vietnam as a fire protection specialist, 
was granted service connection for PTSD, and a 100 percent 
evaluation was assigned for that disability.  By a rating 
decision issued in January 1996, that evaluation was assigned 
on a permanent basis.

By a statement submitted in early May 2000, the veteran 
stated that he was unable to take care of himself without the 
daily assistance of a certified nursing assistant because his 
physical problems had caused an increase in the severity of 
his PTSD.  The statement was accompanied by an application 
for aid and assistance completed by the veteran's VA 
physician.  

The VA physician indicated that the veteran was unable to 
dress and undress himself, was unable to use the bathroom 
without assistance, and could ambulate inside or outside his 
home with a cane with difficulty.  The veteran was able to 
feed himself and had no incontinence.  The physician further 
explained that the veteran had difficulty with locomotion due 
to back and joint pain.  Because of limited locomotion, the 
veteran was unable to do any household chores, unable to fix 
meals, or to dress himself without falling.  The physician 
noted that the veteran was unshaved, his hair uncombed, and 
his hygiene and grooming appeared neglected.  The diagnosis 
was PTSD in acute exacerbation with aggravated spinal 
condition (bulging spinal disc pinching nerves).

An April 2000 statement from the licensed professional 
counselor who was seeing the veteran for his PTSD indicated 
that, as the veteran's physical difficulties had intensified, 
his PTSD had intensified.  The veteran now required the aid 
of others to attend to personal needs, but the veteran had 
severe outbursts of anger and rage, both with the 
professionals helping him and with his immediate family 
members.  

Attached to the May 2000 application for aid and attendance 
were statements from the veteran's wife, a former neighbor, 
and the certified nursing assistant who was providing daily 
care.  These statements reflected that the veteran had severe 
and constant pain which interfered with his ability to care 
for himself.  The veteran was unable to get on and off the 
toilet without assistance, and unable to perform activities 
of daily living, such as bathing, without assistance.  These 
problems led to frequent episodes of crying, rage, 
forgetfulness, wanting to be alone, and withdrawal from 
others.  The veteran's wife stated that he did not allow her 
to enter the house without knocking; sometimes the veteran 
would "hide," refusing to come to the door to unlock it, 
and would not allow her to enter the house.

In September 2000, the veteran submitted a statement 
regarding his treatment for pain.  May 2000 treatment notes 
indicate that there were objective manifestations of pain.  
The veteran reported that he was unable to do "much of 
anything" and that his physical problems were aggravating his 
PTSD symptoms.  A September 2000 treatment note reflects that 
the veteran was independent in activities of daily living but 
required a wheelchair or motorized scooter for ambulation in 
excess of 200 feet.  Movement from chair to examination table 
was a struggle.  Magnetic resonance imaging (MRI) examination 
disclosed a broad-based posterior disc bulge at L5-S1 causing 
narrowing of the inferior aspect of both neural foramina.  

A September 2000 statement from the licensed professional 
counselor who was treating the veteran stated that the 
veteran was having daily panic and anxiety attacks and that 
his patterns of anger outbursts and homicidal and suicidal 
ideation had intensified.  The veteran reported increasing 
explosive anger and impaired impulse control as his health 
deteriorated.  The counselor stated that periods of intense 
pain were demonstrated by jerks of the arm and face during 
therapy sessions.  The veteran's symptoms included intrusive 
and anxiety-provoking thoughts, an exaggerated startle 
response, avoidance behaviors, denial, despair, social 
withdrawal, and increased conflicts with all persons, 
including his wife.  The counselor concluded that the 
prognosis for improvement was poor.

By a January 2001 rating decision, the RO denied entitlement 
to special monthly compensation based on the need for regular 
aid and assistance or being housebound.  The RO concluded 
that the medical evidence established that the veteran's 
requirement for assistance was due to non-service-connected 
back disability.

A January 2001 statement from the veteran's counselor 
reflected that the veteran reported use of his motorized 
wheelchair on a daily basis.  He used canes to assist his 
mobility during therapy sessions.  The counselor noted that 
the veteran required the aid of another person to attend to 
his personal needs and required the assistance of another 
veteran during group therapy sessions.

A January 2001 VA outpatient treatment record reflects that 
the veteran reported that he was not doing well, had a poor 
memory, could not think, could not calculate change or money, 
and was not sleeping well.  The veteran had assigned power of 
attorney to his wife.

A January 2001 examination for housebound or aid and 
attendance benefits noted that the veteran was accompanied to 
the examination by his wife and a friend.  The veteran was 
noted by history to be 100 percent disabled as the result of 
PTSD due to nightmares, flashbacks, memory problems, poor 
concentration, and depression.  The examiner noted that the 
veteran had chronic back pain, limited range of motion, and 
was able to ambulate with difficulty using a cane, which was 
needed to prevent the veteran from falling as a result of his 
unsteady gait.  The examiner stated that the veteran had no 
restriction of the upper extremities but had knee and back 
problems and had limited range of motion of the spine.  The 
veteran's appearance was disheveled.  He was dysphoric.  He 
was unable to sit or stand straight and was unsteady when 
walking with a cane.  The examiner concluded that the veteran 
needed the daily assistance of another to take care of 
personal hygiene and to assist him to remember to take his 
medication.  The examiner noted that the veteran was unable 
to handle his financial affairs due to depression, poor 
memory, and poor concentration.  The assigned diagnoses were 
severe PTSD and back and knee problems.  The examiner 
reiterated that the veteran was unable to care for himself.  
The veteran also submitted a copy of the power of attorney he 
had assigned to his wife.  

On VA examination conducted in May 2001, the veteran was 
accompanied by a friend.  Initially, the affect displayed was 
that of anger, but as the veteran was reassured that he was 
not being evaluated for inpatient admission, he became more 
pleasant and answered questions.  He reported that he wanted 
to be alone and did not want people around him.  He reported 
that he was "mean," and explained that he would break things 
or throw things and "wouldn't let anyone in the house."  He 
sat in his wheelchair during the assessment.  His eye contact 
was poor.  Psychomotor activity was depressed.  His speech 
was appropriate in volume, clear, and he enunciated well.  He 
did not answer a question as to the month, day, or year, but 
provided the date as, "that millennium thing.  Time means 
nothing."  

He was reluctant to do simple arithmetic and his answers 
contained errors.  He was able to recall three of three words 
immediately, but none later.  His answers were somewhat 
tangential.  He reported intrusive thoughts regarding the 
war.  He had difficulty falling asleep and staying asleep.  
He reported bad dreams, nightmares, flashbacks, and a rapid 
heart beat with occasional episodes of losing his breath.  He 
reported compliance with his medications because his home 
health assistant made him take it.  

At the May 2001 VA examination, the veteran's physical 
capacity was limited.  He used an electric wheelchair and 
canes for locomotion inside his home.  He was able to go 
outside of the house, and used the motorized wheelchair in 
the yard.  He lived not far from a grocery store and was able 
to go there and get food, using the baskets attached to the 
front and back of the electric scooter.  He reported checking 
the locks at home during the day and during the night.  The 
examiner concluded that his need for an attendant was related 
to his physical disability rather than his traumatic stress 
disorder.

An August 2001 statement from the veteran's counselor 
reiterated that as the veteran's physical disabilities became 
more severe, his PTSD symptoms of anger and depression 
intensified.  The counselor opined, "It then becomes 
difficult to decide which disability will force a veteran to 
become more isolated and homebound."

A residual functional mental capacity assessment conducted in 
August 2001 disclosed that the veteran's ability to 
understand and remember very short and simple instructions 
was moderately limited, his ability to understand and 
remember detailed instructions was markedly limited, and his 
ability to maintain attention and concentration was markedly 
limited.  His ability to sustain an ordinary routine without 
special supervision was markedly limited as was the ability 
to make simple work-related decisions.  The ability to be 
aware of normal hazards and take appropriate precautions was 
markedly limited as was the ability to set realistic goals or 
make plans.  The examiner concluded that the veteran's PTSD 
symptomatology included problems with memory and 
concentration, an inability to handle financial affairs, and 
difficulty interacting with people without losing his temper 
or becoming agitated and aggressive.

Analysis

Duty to assist considerations

The Board notes that, after the veteran submitted the claim 
for SMC underlying this appeal, there was a significant 
change in the law, with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 2001)].  This law redefines the obligations of VA 
with respect to notice and the duty to assist. After the 
veteran was sent a statement of the case (SOC) in early 
August 2001, final regulations implementing the VCAA were 
published and have become effective.  66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)].

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, 
the requirements of the VCAA are applicable in this case.  

The Board has considered the application of the VCAA to this 
appeal.  The veteran was afforded a VA examination in May 
2000 and in January 2001 as part of the medical form required 
for application for aid and attendance or housebound 
benefits.  The veteran was also afforded special VA 
examinations in May 2001 and in August 2001.  VA outpatient 
clinical records dating from February 2000 to September 2000 
were obtained.  The veteran submitted private medical 
statements dated from September 2000 to August 2001.  The 
veteran also submitted statements from his spouse, a 
neighbor, and a home health care assistant.  The veteran's 
representative submitted several statements and arguments on 
behalf of the veteran.  The veteran was notified of the 
evidence of record, and of the SMC criteria under 38 U.S.C.A. 
§ 1114(l) and § 1114(s) for aid and attendance and housebound 
rates and of the criteria in 38 C.F.R. § 3.351 for aid and 
attendance.  The veteran then submitted additional evidence 
and requested that his claim be forwarded to the Board 
immediately, and specifically waived any additional due 
process. 

Although the veteran was not specifically notified of the 
enactment of the VCAA and the amended statutory provisions, 
it is clear that the assistance to the veteran in developing 
his case, including one fee-basis VA examination, two aid and 
attendance examinations, and a residual mental capacity 
examination during the period from his submission of the 
claim in May 2000 and the October 2001 transfer of the file 
to the Board, is adequate to meet any VCAA provision 
regarding the duty to assist the veteran.  

Similarly, the August 2001 statement of the case provided the 
veteran with information regarding the criteria applicable to 
the specific determinations required in his case, and 
notified the veteran of the additional evidence required to 
substantiate his claim.  Thereafter, the veteran did submit 
additional evidence in response to that notification. 

Even though the RO did not specifically notify the veteran of 
the explicit provisions of the VCAA in its development and 
adjudication of this claim, VA's duties under the provisions 
of the VCAA have been fulfilled.  VA has no outstanding duty 
to further assist the veteran to develop his claim or to 
inform the veteran that any additional information or 
evidence is needed, and all duties under the VCAA regarding 
notification have been met.  The record before the Board is 
adequate to render a fully informed decision.  Thus, even 
though the VCAA was enacted and the implementing regulations 
promulgated during the pendency of this appeal, and have not 
been explicitly considered by the RO, there is no prejudice 
to the veteran in proceeding with the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).

Aid and attendance criteria

Certainly, the evidence reflects that the veteran requires 
aid and attendance.  The question before the Board is whether 
that need for aid and attendance is due to the veteran's 
service-connected PTSD or is due to disorders for which 
service connection is not in effect.   The veteran's 
representative argues that the medical evidence establishes 
that the veteran's need for aid and attendance is due to his 
PTSD symptoms. 

The veteran's representative also contends that the 
statements of the veteran's counselor reflect that the 
veteran requires aid and attendance as a result of his PTSD.  
The counselor's August 2001 statement reflects that the 
veteran required assistance with dressing, monitoring of 
medications, assistance with meals, and errands.  The 
counselor's statement that the veteran "is a chronic case of 
PTSD and I see no improvement for him now or in the future," 
is not an opinion that the veteran's PTSD is the impairment 
which requires that the veteran obtain assistance with his 
activities of daily living.

The veteran's representative further contends that the report 
of the May 2001 VA examination establishes that there is a 
doubt as to whether the veteran's need for aid and assistance 
results from the veteran's service-connected PTSD or from 
physical non-service-connected disorders, because the 
examiner used the terminology, "seems," in the opinion.  
The veteran's representative infers that this term 
establishes that the examiner was expressing some doubt as to 
the conclusion that the veteran did not require aid and 
attendance as a result of PTSD symptomatology.  If there is 
reasonable doubt, and the evidence is in equipoise, the doubt 
should, of course, be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b).  However, the Board does not find that 
the examiner's opinion expressed such doubt as to the basis 
of the veteran's need for regular aid and assistance.  The 
examiner's opinion states, "His need for an attendant 
according to this assessment seems to be related to his 
physical disability rather than his traumatic stress 
disorder.  He does describe wanting to be alone and 
essentially the only people he adjusts with are his wife and 
the home health assistant."  

The Board interprets this opinion as reflecting a conclusion 
that the veteran's need for aid and assistance was primarily 
due to the back and knee disorders, for which service 
connection is not in effect, while acknowledging that the 
veteran has serious PTSD symptoms, consistent with the Global 
Assessment of Functioning score of 50 assigned, complicating 
the care required for the back and knee disorders.  It 
appears to the Board that the examiner used the wording, 
"His need for an attendant according to this assessment 
seems to be related to his physical disability," (emphasis 
added) as an acknowledgment that the examiner was aware of 
the contentions in the record that the veteran's need for aid 
and attendance was due to his PTSD.  The Board does not 
interpret this wording as indicating that the examiner 
believed that the medical evidence was in equipoise.  

The VA physician who conducted the Residual Functional 
Capacity Assessment in August 2001 stated that the veteran's 
PTSD made it difficult for him to interact with people 
without losing his temper or becoming agitated and 
aggressive.  The examiner did not state that these, or other, 
PTSD symptoms required that the veteran have regular aid and 
attendance for basic activities of daily living, or resulted 
in a need for aid and attendance to protect the veteran from 
the hazards of his environment.  The Board finds that this 
opinion does not support the veteran's claim that he requires 
aid and attendance as a result of his service-connected PTSD.

The VA examiner who conducted the aid and attendance 
examination submitted in May 2000 stated that the veteran was 
unable to cook, had difficulty changing his clothes, was not 
able to tie his shoelaces, and was unable to take care of the 
household.  This examiner did not relate these difficulties 
to any symptoms of PTSD, and this examination report does not 
support the veteran's claim that he requires aid and 
attendance as a result of his service-connected PTSD. 

In contrast, the VA examiner who prepared the aid and 
attendance examination submitted in February 2001 indicated 
that the veteran was unable to take care of personal hygiene, 
did not remember to take his medications, was unable to take 
care of himself, and was unable to handle financial affairs 
due to depression, poor memory, and poor concentration.  This 
examination relates at least two of the veteran's 
impairments, inability to handle financial affairs and 
inability to remember to take medications, to the symptoms 
associated with PTSD.  However, this examiner did not provide 
an opinion that either of the two impairments due to PTSD, or 
the combination of those impairments, resulted in a need for 
regular aid and attendance.  

Thus, the evidence provides some support for the veteran's 
contention that he requires aid and attendance as result of 
his PTSD, as his impaired ability to remember his medications 
without supervision is due to his PTSD.  However, the statute 
provides that SMC is authorized only where the need for aid 
and attendance is due to service-connected disability.  In 
this case, the preponderance of the evidence, both lay and 
medical, establishes that the veteran requires regular aid 
and attendance for bathing, dressing, assistance with meals, 
and personal hygiene.  It appears that the veteran requires 
regular aid and attendance without consideration of the 
taking of medications; there is no medical opinion that the 
need for supervision of medications alone, or in combination 
with other impairment due to PTSD, results in the need for 
aid and attendance.  

Housebound criteria

The veteran's representative argues, in an August 2001 
statement, that the statements from the veteran's counselor 
"clearly" establish that the veteran's PTSD has increased in 
severity to the point that he is housebound.  The regulations 
define "housebound" as "substantially confined to [the] 
dwelling and the immediate premises."  Statements of a home 
health care assistant and of a neighbor which are associated 
with the record reflect that the veteran goes out in his 
yard.  This evidence does not preclude a determination that 
the veteran is housebound, because a yard can be within the 
definition of "immediate premises." 

However, at the time of the May 2001 VA examination report, 
the veteran clearly reported that he was able to leave his 
home to go to the grocery store, using his motorized scooter, 
and the report reflects that he was able to do this by 
himself.  There is no evidence that the veteran no longer 
undertakes such activity.  There is no evidence, including in 
the statements from the counselor, the veteran's wife, the 
home health assistant, or others, that there has been any 
instance in which the veteran has had any safety problem, 
environmental hazard problem, or difficulty due to an episode 
of explosive anger, during such an unassisted trip.  

The veteran's representative contends that the August 2001 
statement from the veteran's counselor establishes that the 
veteran is housebound.  The counselor's opinion states that 
it is difficult, under circumstances such as those presented 
by the veteran in this case, where there are both physical 
and psychological difficulties, to determine which 
difficulties cause the veteran to become housebound.  The 
Board also notes that the counselor's statement that the 
veteran is isolated in his home and that he stays home 
because of physical and psychological pain is based on the 
veteran's report.  The counselor's statement does not reflect 
that the veteran has ceased to go move around in the 
community using his motorized scooter, nor does the 
counselor's report acknowledge that the veteran ever engaged 
in such activity. The counselor's report is devoid of 
reference to this activity.

To the extent that the veteran's report of his activities in 
August 2001 to the counselor differs from his May 2001 report 
to the VA examiner, without explanation of that conflict, the 
Board finds that the counselor's statement is a less 
persuasive picture of the veteran's activities than the May 
2001 VA examination report.  The Board finds, contrary to the 
representative's contention, that the preponderance of the 
medical and other evidence establishes that the veteran is, 
in fact, not housebound.  

In particular, the Board notes that there is no medical or 
lay evidence that due to PTSD the veteran has had any 
difficulty maintaining his safety when out of his house on 
the motorized scooter, either in the yard or when going to 
the grocery store, or that the veteran has had difficulty 
protecting himself from the hazards of his environment when 
the person who provides the regular aid and attendance is 
unavailable.  

Conclusion

The Board acknowledges that there is some support for the 
veteran's claim.  The evidence as a whole has been reviewed 
to determine whether the veteran's need for aid and 
attendance results from his service-connected disability.  
The Board notes that in a similar case, where the veteran 
suffered from service-connected PTSD, and the evidence 
established numerous limitations due to PTSD, the Court 
affirmed the Board's determination that the criteria for aid 
and attendance were not met.  Prejean v. West, 13 Vet. App. 
444 (2000).  

In the Prejean case, the evidence established that the 
veteran's ability to make decisions was severely limited, he 
had a short attention span, his ability to organize his 
thoughts, even under the slightest stress, was significantly 
impaired, and his memory as well as his ability to comprehend 
complex instructions, were severely limited.  The veteran was 
found walking on a federal interstate highway because he 
wanted to be hit by a car.  Because of the veteran's memory 
loss, forgetfulness, and suicidal thoughts, he was a danger 
to himself, and the veteran's wife resigned from her 
employment to care for the veteran.  She also stated that 
someone must administer the veteran his medicine because he 
would forget or might overdose.  However, two VA 
psychiatrists found that the severity of the appellant's 
service-connected PTSD did not require the aid and attendance 
of another person, despite noting that his reality testing 
may have been tenuous at times, and noting that he almost 
started a fire once when he attempted to cook.  On appeal, 
the Board determined that the appellant was not entitled to 
SMC because his PTSD was not "an incapacity which requires 
care or assistance on a regular basis to protect the claimant 
from hazards or dangers incident to his daily environment." 

In this case, there is no medical opinion that the veteran's 
need for supervision of his compliance with his medication 
regimen requires regular aid and assistance, or that his 
service-connected PTSD causes other incapacity which requires 
care or assistance on a regular basis to protect the veteran 
from hazards or dangers incident to his daily environment.  
While the veteran clearly requires regular aid and 
attendance, the preponderance of the evidence is against a 
finding that such aid and attendance requirement results from 
service-connected disability.  The claim must be denied.


ORDER

The appeal for special monthly compensation based on the need 
for aid and attendance of another person or based on 
housebound status is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 


